Memorandum. The order of the Appellate Division should be affirmed. We agree with the reasons stated by Mr. Justice Margett in the majority opinion at the Appellate Division that the prior prosecution for violating the town ordinance does not bar the prosecution now pending, in which the petitioner is charged with violating the State law (ECL 25-0202). In addition we would note that the two laws differ materially in scope and purpose. The town ordinance is only concerned with the town’s interest in local wetlands, while the State law, which applies to a much broader area, seeks to carry out a uniform State policy consistent with the ecology of the State wetlands areas in their entirety.
Indeed, in the State prosecution petitioner is charged with alteration of an area immediately adjacent to a wetland, as well as the wetland itself, which would not be violative of the town ordinance. Moreover, in the State prosecution, he is charged with altering the wetland and adjacent area without a State permit. The lack of a State permit does not violate the town ordinance with which the petitioner was charged in the town complaint, namely, acting without a written permit from the town board.
Thus in our view, separate prosecutions for these separate offenses are authorized by the letter and the spirit of CPL 40.20 (subd 2, par [b]).